Citation Nr: 1104392	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for migraine headaches, to 
include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection to bilateral hearing loss and tinnitus, as well as 
service connection for an undiagnosed illness, to include 
migraine headaches.  


FINDINGS OF FACT

On August 4, 2010, prior to the promulgation of a decision in the 
appeal, the Board received correspondence from the Veteran 
requesting a withdrawal of the appeal on her claims of 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and migraine headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues 
of entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In this case, the Board received an August 2010 correspondence 
from the Veteran expressing her wish to withdraw all of the 
issues on appeal with the Board, including issues of undiagnosed 
illness to include migraine headaches, tinnitus and bilateral 
hearing loss.  Additionally, the informal hearing presentation 
submitted by the Veteran's representative in August 2010 
reiterated the Veteran's desire to withdraw the issues noted 
above on appeal.  Hence, there remain no allegations of errors of 
law or fact for appellate consideration in this case.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on those issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for bilateral 
hearing loss, bilateral tinnitus, and migraine headaches, to 
include as an undiagnosed illness, is dismissed.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


